Exhibit 10.15

 
SECURITIES PURCHASE AGREEMENT
 
 
         THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of
November 10, 2009, by and among E 2 INVESTMENTS, LLC (“E 2”), a Florida Limited
Liability Company, the (“Buyer”) and HARLIS TRUST, a REVOCABLE TRUST, the
(“Seller”).
 
WHEREAS, Seller owns Four Million Four Hundred and Seventy Thousand (4,470,000)
shares (the “Shares”) of common stock, par value $0.001 per share (“Common
Stock”)  of  Wilon Resources, Inc. (“Company”) as of the date of this Agreement;
and
 
WHEREAS, upon the terms and subject to the conditions set forth herein, Buyer
desires to acquire the Shares from Seller, and Seller desires to sell the Shares
to Buyer.
 
NOW, THEREFORE, in consideration of the premises, representations and warranties
and mutual covenants contained herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
          1.      Purchase and Sale of Common Stock and Warrants.
 
          1.1    Sale of Common Stock. Subject to the terms and conditions of
this Agreement, Buyer agrees to purchase and the Seller agrees to sell to Buyer
all 4,470,000 shares of the Company’s Common Stock for the purchase price of
$500,000.00 at the closing as set forth below. The shares of Common Stock to be
sold pursuant to this Agreement are collectively referred to herein as the
“Shares.”
 
          1.2    Closing. The purchase and sale of the Shares shall take place
at the office of the Company at 5:00 p.m. EST, on or before November 13, 2009 or
at such other time and place as the Seller and Buyer agree upon in writing
(which time and place are designated as the “Closing”).
 
1.3     Purchase and Sale of Shares. At the Closing, upon the terms and subject
to the conditions set forth in this Agreement, Seller shall sell, assign,
transfer and convey the Shares to Buyer, and Buyer shall purchase and acquire
the Shares from Seller, free and clear of all Liens other than restrictions on
transfer arising under applicable securities Laws. The payment for said shares
by Buyer to the Seller along with other consideration shall be tendered as
follows:
 
1.3.1 Three Thousand Five Hundred Dollars ($3,500.00) has been received by the
Seller prior to the execution of this agreement; and
 
1.3.2 A payment in the amount of One Hundred Thousand Dollars ($100,000.00)
shall be sent via wire transfer of immediately available funds to the account or
accounts of the Seller specified by the Seller at the date of the Closing; and
 
1.3.3 A payment in the amount of One Hundred Thousand Dollars ($100,000.00)
shall be sent via wire transfer of immediately available funds to the account or
accounts of the Seller specified by the Seller on or before 90 days after the
Closing; and
 
1.3.4 The Seller and Buyer shall enter into a promissory note for $296,500.00
with the first payment in the amount of $146,500 to be made at the one (1) year
anniversary of the closing, and the balance of $150,000 to be made at the two
(2) year anniversary of the closing.
 

--------------------------------------------------------------------------------


 
 
2. Conditions to Closing
 
2.1 The obligation of the Buyer to consummate the transactions contemplated by
this Agreement is subject to the satisfaction of the following conditions as of
the Closing Date:
 
(a) Seller shall have delivered or caused to be delivered to Buyer the
certificates representing the Shares owned by Seller, duly endorsed for transfer
including a Medallion Guarantee on a Stock Power provided by the Buyer, and the
Shares shall be free and clear of all Liens other than restrictions on transfer
arising under applicable securities Laws; and
 
(b) Seller shall have delivered or caused to be delivered to the Buyer each of
the following:  
 
(i) Affidavit from Seller stating that the Company is not indebted to P & J
Resources, Inc, Richard Williams, Pam Williams, or any entity they may control,
and there are no claims by any of the related parties against the Company.
 
(ii) resignations effective as of the Closing from the officers and directors of
the Company and appointment of 2 directors designated by the Buyers. Each action
to be approved by the Board of the Company with an executed resolution for each.
 
(iii) certified copies of the resolutions duly adopted by Seller’s Board of
Directors (or its equivalent governing body) authorizing the execution, delivery
and performance of this Agreement and the other agreements contemplated hereby
to which Seller is a party, and the consummation of all transactions
contemplated hereby and thereby;
 
(iv) executed agreement between the Buyer and the Dallas Group, or any entity
which they may now be known as
 
(v) certified list of all wells operated by B.T.U. Pipeline, Inc. within the
state of West Virginia
 
(vi) certified list of all current and long term liabilities, current and
pending litigation, claims, encumbrances against the Company
 
(vii) transfer of title for the approximate 175 acres of land in Wayne County,
West Virginia as referenced in the Deed dated October 6, 2006 by and between
Gregory A. Botkins and Sherry, parties of the first part, and Harry Thompson, as
Trustee of Harlis Trust Under Trust Agreement Dated June 1, 2001, party of the
second part into the name of Wilon Resources, Inc.
 
(iix) certified list of all leases held by Wilon Resources, Wilon Gathering,
Harry Thompson, and Harlis Trust in the state of West Virginia. An assignment of
all leases held by Wilon Gathering, Harry Thompson, and Harlis Trust to Wilon
Resources.
 
(ix) executed Assignment of Debt by Harry Thompson to the Buyer
 
(x) executed three (3) year non-compete agreement with respect to the business
of the Company in the state of West Virginia
 

--------------------------------------------------------------------------------


 
 
(xi) at closing, the Buyer shall take possession of all files, folders,
computers, software, maps, and any office supplies used in the everyday course
of business for Wilon and located in the Chattanooga office.
 
(xii) at closing, the West Virginia tap shall be delivered to a location to be
designated by the Buyers.
 
(xiii) prepared assignment by the Seller and/or AXG, Inc. for a 5% overriding
royalty on the KY pipeline. The royalty is understood to be calculated by total
mcf passing through the pipeline on a daily basis times a transmission cost per
mcf. Example: Seller of gas receives $5.00/mcf with a transmission charge of
10%. Therefore, transmission charge to seller is $.50/mcf. 5% of the $.50
calculates to $.025/mcf to Purchasers. The Trust and/or AXG shall provide the
Purchasers a monthly report with payment.
 
(xiv) provide at closing, all agreements between Wilon, BTU and any purchasing
company for the Company’s natural gas, including but not limited to Columbia Gas
Transmission, Appalachian Natural Gas Marketing, LLC, Columbia Natural
Resources, and the Tennessee Gas Pipeline Company.
 
(xv) provide at closing, a letter to Olde Monmouth Stock Transfer notifying them
of the resignation of all officers and directors and the name(s) of the new
interim Board who will have sole authority for the issuance of any new
certificates or any and all transfer agent services.
 
(xvi) provide at closing, a letter to the Tennessee Department of State amending
the Company’s Articles (if necessary) for a change in Directors.
 
(xvii) provide at closing, a change of principal and authorized signature, for
all Wilon Resources, Inc. and B.T.U. Pipeline, Inc banking accounts
 
2.2 The obligation of the Seller to consummate the transactions contemplated by
this Agreement is subject to the satisfaction of the following conditions as of
the Closing Date:
 
(a)  Buyer shall have delivered or caused to be delivered to the Seller each of
the following:
 
(i) at closing, SLMI Options, LLC, a wholly owned subsidiary of Adventure
Energy, Inc., shall forbear on the foreclosure of the Chattanooga office
building and West Virginia land.
 
(ii) SLMI Options, LLC shall release its lien/mortgage with respect to the real
property located at 3875 Hixson Pike, Chattanooga, TN after the 60 day
“Information” period is satisfied. The Trust shall occupy said premise rent free
until the end of this 60 day period.
 
(iii) the Seller and Mr. Thompson shall be released from any “personal”
guarantees with respect to the debt obligations to SLMI Options, LLC upon
completion of the 60 day “Information” period.
 
(iv) the Buyers may elect to retain the office computers and replace these with
two (2) new desktop computers of comparable value, or copy all files on the
computers and allow the Seller to retain the computers.
 

--------------------------------------------------------------------------------


 
2.3 Special Stipulations Inherit to this Agreement:
 
(a) Any ownership in the Kentucky natural gas pipeline held by the Company shall
be released to AXG, Inc. (“AXG”) at closing. The Trust and/or AXG shall also
retain any ownership in real property, pipelines, leases, wells, and taps
located in Kentucky. The Trust and/or AXG shall also be responsible for and
assume any liabilities associated with any pipelines, leases, and wells located
in Kentucky whereby outside investors have purchased or entered into agreements
assigning them working interests, royalties, and/or overriding royalties. The
Buyers are under the assumption that there are outside investors in some or all
of the wells that Wilon operated in the state of Kentucky either under the name
of Wilon Resources, Wilon Gathering, or the operator of these wells, P & J
Resources. The Buyers are also aware that there are outside investors in the
Kentucky pipeline. The Buyers will not assume any liabilities pertaining to any
real property, agreements, working interest owners, royalties, overriding
royalties, or assignments located within the state of Kentucky. The Trust and/or
AXG will be responsible for the liabilities associated with the Kentucky
pipeline, wells, leases, real property, commercial or individual contracts, and
will relieve the Company and the Buyer of any liability associated with these
items. After transfer, the Trust and/or AXG shall assign the Purchasers a 5%
overriding royalty in the KY pipeline.
 
(b) Harry Thompson, the Trustee of the Trust, shall agree to a 60 day
Information Period whereby he will agree to be available to answer questions
pertaining to the operation of the Company for at least four (4) hours per day
Monday through Friday. Mr. Thompson shall be available at the current corporate
office form 9-3 EDT for the first two (2) weeks post closing, Monday through
Friday. After the initial two (2) week period, Mr. Thompson shall agree to be
readily available via phone, e-mail, and fax. During this period, Mr. Thompson’s
duties shall include but not be limited to assisting the Buyers in settling any
legal claims, creditor issues, leasehold and/or well issues, and state issues
with any of the wells.
 
(c)  The Buyers will agree not to seek indemnification against you with respect
to those items specifically described in said certified list defined in section
2.1.b.6.  As to any item not disclosed in the certified list, the Buyers will
have the right of set off with regard to the payment of the Purchase Price.
 
(d)  Wilon shall not assume any liabilities of Wilon Gathering, Richard
Williams, AXG, Inc., or any entities controlled by Mr. Thompson or any family
members and Wilon Gathering shall not assume any liabilities of Wilon. The field
gathering system located in West Virginia shall remain the property of Wilon.
Wilon shall not assume any liabilities associated with the amine plant in West
Virginia. The pipe currently laying or installed in Wayne County, West Virginia
on the leaseholds and right of ways of the Company shall remain the property of
the Company.
 
3.      Representations and Warranties of the Seller.
 
          Except as set forth in the Disclosure Schedule delivered to Buyer
specifically identifying the relevant subparagraphs hereof, which disclosures
shall be deemed to be representations and warranties made hereunder, the Company
hereby represents and warrants to Investor as follows:
 
          3.1    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Tennessee and has all requisite corporate power and authority to
carry on its business as currently conducted. The Company and each of its
Subsidiaries is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business or properties. True and accurate copies of the
Company’s Articles of Incorporation and Bylaws, each as amended and in effect at
the Closing, have been delivered to the special counsel to the Investor.
 
          3.2    Capitalization. On the date of this Agreement, the authorized
capital stock of the Company consists of an aggregate of 50,000,000 shares of
common stock, $0.001 par value (“Common Stock”), of which 22,396,503 shares are
issued and outstanding, and 5,000,000 shares of preferred stock, $.001 par value
(“Preferred Stock”) of which zero are issued and outstanding. Other than the
shares described in the Disclosure Schedule, there are no outstanding rights,
options, warrants, preemptive rights, convertible securities, rights of first
refusal or similar rights for the purchase or acquisition from the Company of
any securities of the Company. All outstanding securities of the Company and
each of its Subsidiaries have been issued in compliance with applicable state
and federal securities laws.
 

--------------------------------------------------------------------------------


 
 
          3.3    Subsidiaries. The Company’s only wholly owned subsidiary is
B.T.U. Pipeline, Inc., which is validly existing and in good standing under the
laws of the State of Tennessee.
 
          3.4    Authorization. All corporate and individual actions on the part
of the Seller and the Company, its officers, and directors necessary for the
authorization, execution and delivery of this Agreement, and the performance of
all obligations of the Seller and the Company hereunder and thereunder, and the
authorization, sale, and delivery of the Shares being sold hereunder has been
taken or will be taken prior to the Closing, and this Agreement, constitutes
valid and legally binding obligations of the Seller and the Company, enforceable
in accordance with their respective terms, subject to: (i) judicial principles
limiting the availability of specific performance, injunctive relief, and other
equitable remedies; (ii) bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights; and (iii) limitations on the enforceability of the
indemnification provisions herein.
 
          3.5    Valid Issuance of Common Stock and Warrants. The Shares that
are being purchased by the Buyer hereunder, when delivered in accordance with
the terms of this Agreement for the consideration expressed herein, will be duly
and validly issued, fully paid, and nonassessable, and will be free of
restrictions on transfer directly or indirectly created by the Company other
than restrictions on transfer under applicable state and federal securities
laws.
 
          3.6    Governmental Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the purchase of the Shares or the
consummation of any other transaction contemplated hereby, except for the
following: (i) the filing of such notices as may be required under the
Securities Act of 1933, as amended (the “Securities Act”); and (ii) the
compliance with any other applicable state securities laws, which compliance
will have occurred within the appropriate time periods therefore.
 
          3.7    Litigation. The material litigation of the Company and each of
its Subsidiaries is set forth in the documents which have been provided to the
Buyer. There is no action, suit, proceeding or investigation pending or, to the
best of the Seller’s or Company’s knowledge, currently threatened before any
court, administrative agency or other governmental body against the Seller or
the Company which questions the validity of this Agreement, or the right of the
Seller to enter into this Agreement, or to consummate the transactions
contemplated hereby, or which would be reasonably likely to result, either
individually or in the aggregate, in any material adverse change in the
condition (financial or otherwise), business, property, assets or liabilities of
the Company. The Company is not a party or subject to, and none of its assets is
bound by, the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which would be reasonably
likely to have a material adverse effect on the Company.
 
          3.8    Employees. To the best knowledge of the Seller, no officer or
key employee of the Company or any or its Subsidiaries is in violation of any
current or prior employee contract or proprietary information agreement. No
employees of the Company are represented by any labor union or covered by any
collective bargaining agreement. There is no pending or, to the best of the
Company’s knowledge, threatened labor dispute involving the Company or any of
its Subsidiaries and any group of its employees.
 
          3.9    Patents and Trademarks. The Company has sufficient title to and
ownership of all trade secrets, and, to its knowledge, copyrights, information,
proprietary rights and processes, patents, trademarks, service marks and trade
names necessary for its business as now conducted and as proposed to be
conducted without any material conflict with or infringement of the rights of
others, except for what has been disclosed to the Buyer in writing.
 

--------------------------------------------------------------------------------


 
          3.10   Compliance with Other Instruments. The Company is not in
violation or default of any provision of its Articles of Incorporation or
Bylaws, each as amended and in effect on and as of the Closing. The Company has
complied with and is not in violation or default of any material provision of
any instrument, mortgage, deed of trust (exclusive of the deed of trust held by
SLMI Options, LLC), loan (exclusive of the three commercial loans between the
Seller, the Company and SLMI Options, LLC)  , contract, commitment, judgment,
decree, order or obligation to which it is a party or by which it or any of its
properties or assets are bound which would materially adversely affect the
condition (financial or otherwise), business, property, assets or liabilities of
the Company or, to the best of its knowledge, of any provision of any federal,
state or local statute, rule or governmental regulation which would materially
adversely affect the condition (financial or otherwise), business, property,
assets or liabilities of the Company.
 
          3.11   Permits. The Company has all franchises, permits, licenses, and
any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could reasonably be expected to materially
and adversely affect the business, properties, prospects, or financial condition
of the Company, and the Company believes it can obtain, without undue burden or
expense, any similar authority for the conduct of its business as planned to be
conducted. The Company is not in default in any material respect under any of
such franchises, permits, licenses, or other similar authority. Each of the
foregoing representations and warranties apply to each of the Subsidiaries.
 
          3.12   Compliance with Laws. To the best of its knowledge, the Company
is not in violation of any applicable statute, law or regulation that applies to
the Company relating to the environment, occupational health and safety, fair
trade and business practices, competition, sale of securities, the
Sarbanes-Oxley Act of 2002 or any other statute, law or regulation, and to the
best of its knowledge, no material additional expenditures are or will be
required in order to comply with any such existing statute, law or regulation.
The Company has not received any written, or to its knowledge, oral
communications alleging that the Company has violated any such statute, law or
regulation. Each of the foregoing representations and warranties apply to each
of the Subsidiaries.
 
          3.13   Disclosure. No representation, warranty or statement by the
Company in this Agreement, or in any written statement or certificate furnished
to the Buyer pursuant to this Agreement, contains any untrue statement of a
material fact or, when taken together, omits to state a material fact necessary
to make the statements made herein or therein, in light of the circumstances
under which they were made, not misleading.
 
          3.14   Title to Property and Assets. Except as set forth in the
disclosure schedule, the Company has good and marketable title to all of its
properties and assets free and clear of all mortgages, liens and encumbrances,
except liens for current taxes and assessments not yet due, uniform commercial
codes, liens and deeds of trust held by SLMI Options, LLC,  and possible minor
liens and encumbrances which do not, in any case, in the aggregate, materially
detract from the value of the property subject thereto or materially impair the
operations of the Company. With respect to the property and assets it leases,
the Company is in compliance with such leases and, to the best of its knowledge,
holds a valid leasehold interest free of all liens, claims or encumbrances. The
Company’s properties and assets are in good condition and repair in all material
respects. Each of the foregoing representations and warranties apply to each of
the Subsidiaries.
 
          3.15   Except as reflected or reserved against in the latest
consolidated balance sheet of the Company included in the disclosure schedule,
of which a draft has been provided to the Buyer, (the “latest balance sheet”),
the Company and its subsidiaries have no liabilities of any nature (whether
arising out of contract, tort, statute or otherwise and whether direct or
indirect, accrued, matured or unmatured, asserted or unasserted, absolute,
contingent or otherwise) which would be required to be reflected on a balance
sheet prepared in accordance with generally accepted accounting principles (all
of such liabilities being collectively referred to as “Liabilities”), except for
liabilities incurred in the ordinary course of business since the date of the
latest balance sheet which would not, individually or in the aggregate, have a
material adverse effect on the Company.    
 

--------------------------------------------------------------------------------


 
          3.16   Agreements; Action.
 
               (a)      There are no agreements, understandings or proposed
transactions between the Company and any of its officers, directors, affiliates,
or any affiliate thereof, in addition to employment agreements.
 
               (b)      There are no agreements, understandings, instruments,
contracts, proposed transactions, judgments, orders, writs or decrees to which
the Company is a party or by which it is bound that may involve (i) obligations
(contingent or otherwise) of, or payments by the Company in excess of, $100,000,
or (ii) provisions restricting or adversely affecting the conduct of the
Company’s business or operations.
 
               (c)      Since March 1, 2009 the Company has not (i) declared or
paid any dividends or authorized or made any distribution upon or with respect
to any class or series of its capital stock, (ii) incurred any indebtedness for
money borrowed or any other liabilities individually in excess of $100,000 or,
in the case of indebtedness and/or liabilities individually less than $100,000,
in excess of $250,000 in the aggregate, (iii) made any loans or advances to any
person, other than ordinary advances for travel expenses, or (iv) sold,
exchanged or otherwise disposed of any of its assets or rights, other than the
sale of its inventory in the ordinary course of business.
 
               (d)      For the purposes of subsections (b) and (c) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person or entity (including persons
or entities the Company has reason to believe are affiliated therewith) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsections.
 
               (e)      The Company is not a party to and is not bound by any
contract, agreement or instrument, or subject to any restriction under its
Articles of Incorporation or its Bylaws that adversely affects its business as
now conducted or as proposed to be conducted, its properties or its financial
condition.
 
               (f)      The Company and each of its Subsidiaries have no
outstanding loans to its officers or directors.
 
          3.17   Tax Returns and Audits. The Company has accurately prepared all
United States income tax returns and all state and municipal tax returns
required to be filed by it, if any, has paid all taxes, assessments, fees and
charges when and as due under such returns and has made adequate provision for
the payment of all other taxes, assessments, fees and charges shown on such
returns or on assessments received by the Company, where, if not paid or filed
or prepared correctly, would not have a material adverse effect on the Company.
To the best of the Company’s knowledge, no deficiency assessment or proposed
adjustment of the Company’s United States income tax or state or municipal taxes
is pending except that which has been disclosed in the disclosure schedule. Each
of the foregoing representations and warranties apply to each of the
Subsidiaries.
 
          3.18   Shareholder Agreements. There are no agreements between the
Company and any of the Company’s shareholders, or to the best knowledge of the
Company, among any of the Company’s shareholders, which in any way affect any
shareholder’s ability or right freely to alienate or vote such shares (except
restrictions designed to provide compliance with securities laws).
 
          3.19   Brokers or Finders. The Seller has not agreed to incur,
directly or indirectly, any liability for brokerage or finders’ fees, agents’
commissions or other similar charges in connection with this Agreement or any of
the transactions contemplated hereby.  
        

--------------------------------------------------------------------------------


 
4.0    Representations and Warranties of the Buyer.
 
          Buyer hereby represents and warrants that:
 
          4.1    Experience. Buyer is experienced in evaluating companies such
as the Company, is able to fend for itself in transactions such as the one
contemplated by this Agreement, has such knowledge and experience in financial
and business matters that such Buyer is capable of evaluating the merits and
risks of Buyer’s perspective purchase of shares, and has the ability to bear the
economic risks of the investment.
 
          4.2    Investment. Buyer is acquiring the Shares for investment for
such Buyer’s own account and not with the view to, or for resale in connection
with, any distribution thereof. Such Buyer understands that the Shares have not
been registered under the Securities Act by reason of a specific exemption from
the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent as expressed herein.
Such Buyer further represents that it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to any third person with respect to any of the Shares.
 
          4.3    Transfer. Buyer covenants that, in the absence of an effective
registration statement covering the Shares, Buyer will sell, transfer, or
otherwise dispose of the Shares only in a manner consistent with Buyer’s
representations and covenants set forth in this Section 3. In connection
therewith, Buyer acknowledges that the Company will make a notation on its stock
books regarding the restrictions on transfers set forth in this Section 3 and
will transfer securities on the books of the Company only to the extent not
inconsistent therewith.
 
          4.4    Access to Data. Buyer has received and reviewed information
about the Company and has had an opportunity to discuss the Company’s business,
management and financial affairs with the Seller and to review the Company’s
facilities.
 
          4.5    Authorization. This Agreement when executed and delivered by
Buyer will constitute a valid and legally binding obligation of the Buyer,
enforceable in accordance with its terms, subject to: (i) judicial principles
respecting election of remedies or limiting the availability of specific
performance, injunctive relief, and other equitable remedies; (ii) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect generally relating to or affecting creditors’ rights; and (iii)
limitations on the enforceability of the indemnification provisions herein.
 
          4.6    Accredited Investor. Buyer acknowledges that it is an
“accredited investor” as defined in Rule 506 of Regulation D as promulgated by
the Securities and Exchange Commission under the Securities Act and shall submit
to the Company such further assurances of such status as may be reasonably
requested by the Company. For state securities law purposes, the principal
address of the Buyer is that set forth below.
 
 5.0    Conditions of Buyer’s Obligations at Closing.
 
          The obligations of Buyer under Section 1 of this Agreement are subject
to the fulfillment on or before Closing of each of the following conditions, the
waiver of which shall not be effective against Buyer without its consent in
writing thereto:
 
          5.1    Representations and Warranties. The representations and
warranties of the Seller contained in Section 2 shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of Closing.
 
          5.2    Performance. The Seller shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before each Closing.
 

--------------------------------------------------------------------------------


 
 6.      Miscellaneous.
 
          6.1    Governing Law. This Agreement shall be governed in all respects
by the laws of the State of Florida, without regard to any provisions thereof
relating to conflicts of laws among different jurisdictions.
 
          6.2    Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by Investor and the
closing of the transactions contemplated hereby for a period of 60 days
whereupon they shall cease and be of no further force and effect. All statements
as to factual matters contained in any certificate or exhibit delivered by or on
behalf of the Company pursuant hereto shall be deemed to be the representations
and warranties of the Company hereunder as of such date of such certificate or
exhibit.
 
          6.3    Successors and Assigns. Except as otherwise provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto,
including subsequent holders of the Registrable Securities.
 
          6.4    Entire Agreement; Amendment. This Agreement documents referred
to herein constitutes the final, complete, and exclusive statement of the terms
of the agreement between the parties pertaining to the subject matter of this
Agreement and supersedes all prior and contemporaneous understandings or
agreements of the parties. This Agreement may not be contradicted by evidence of
any prior or contemporaneous statements or agreements. No party has been induced
to enter into this Agreement by, nor is any party relying on, any
representation, understanding, agreement, commitment or warranty outside those
expressly set forth in this Agreement. Neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated other than by a written
instrument signed by the party against whom enforcement of any such amendment,
waiver, discharge or termination is sought.
 
          6.5    Notices, Etc. Any notices required or permitted to be given
hereunder shall be given in writing and shall be delivered (a) in person, (b) by
certified mail, postage prepaid, return receipt requested, (c) by facsimile, or
(d) by a commercial overnight courier that guarantees next day delivery and
provides a receipt, and such notices shall be addressed as follows:
 
if to the Buyer, to:
E 2 INVESTMENTS, LLC
 
33 6th Street South
 
Suite 600
 
St. Petersburg, FL 33701
 
Fax: 815-846-0755

 
if to the Seller, to:
HARLIS TRUST
 
HARRY THOMPSON, TRUSTEE
 
3875 Hixson Pike    
 
Chattanooga, TN 37415    
 
Fax: 423-876-8549

 
or to such other address as either party may from time to time specify in
writing to the other party. Any notice shall be effective only upon delivery,
which for any notice given by facsimile shall mean notice which has been
received by the party to whom it is sent as evidenced by confirmation slip.
 
          6.6    Delays or Omissions. No delay or omission to exercise any
right, power or remedy accruing to any holder of any Shares upon any breach or
default of the Company under this Agreement shall impair any such right, power
or remedy of such holder, nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any holder of any breach or default under this
Agreement, or any waiver on the part of any holder of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing or as provided in this
Agreement. All remedies, either under this Agreement or by law or otherwise
afforded to any holder, shall be cumulative and not alternative.  
 

--------------------------------------------------------------------------------


 
          6.7    Expenses. Except as otherwise set forth herein, Seller and
Buyer shall bear their own expenses incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby.
 
          6.8    Finder’s Fee. The Seller and the Buyer shall each indemnify and
hold the other harmless from any liability for any commission or compensation in
the nature of a finder’s fee (including the costs, expenses and legal fees of
defending against such liability) for which the Seller or the Buyer, or any of
their respective partners, employees, or representatives, as the case may be, is
responsible.
 
          6.10   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
 
          6.11   Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.
 
          6.12   Facsimile Signatures. This Agreement may be executed by fax.
Any signature page delivered by a fax machine or facsimile copy machine shall be
binding to the same extent as an original signature page, with regard to any
agreement subject to the terms hereof or any amendment thereto. Any party who
delivers such a signature page agrees to later deliver an original counterpart
to any party which requires it.
 
          6.13   Representation on Authority of Signatories. Each person signing
this Agreement represents and warrants that he or she is duly authorized and has
legal capacity to execute and deliver this Agreement.        
 
          IN WITNESS WHEREOF, the parties have duly and validly executed this
Agreement as of the date first above written.
 
E 2 INVESTMENTS, LLC
 
By:
/s/ Wayne Anderson  
   
Wayne Anderson
   
President
 

 
HARLIS TRUST
 
By:
/s/ Harry Thompson     
Harry Thompson
   
Trustee
   
  
             


